Barnard, P. J.
The plaintiff was a dealer with Hie Suffolk County Bank during the time the defendant was a partner. He had business relations with the bank, by which a credit was raised on the faith of the copartnership. The defendant was therefore bound to give plaintiff actual notice of his retirement from the firm. As to plaintiff, the partnership continued down to the death of William Adams. There is nothing in the change of the heading of the last certificate to vary the rule. The old partnership name remained, *427and under it was William. Adams, Banker. This gives no notice of the retirement of the defendant from the business.
The statute of limitations has not run against the first certificate. The transaction was a deposit, and was not due until presentation of certificate at the bank. Payne v. Garden, 29 N. Y. 146.
The change in the rate of interest by William Adams, after dissolution, did not destroy the contract. The change was made by the defendant. As to the plaintiff, the partnership continued.
It is lawful for a bank, carried on by a partnership, to receive deposits and agree to pay interest upon them. The transaction was simply a loan to the bank, and the certificate evidence of it.
If the certificate is void the debt remains. Pelham, v. Adams, 17 Barb. 384; Oneida Bank v. Ontario Bank, 21 N. Y. 490.

Judgment for plaintiff upon the verdict.